Citation Nr: 1310382	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  05-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tooth loss, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied, in part, service connection for diabetes mellitus and tooth loss secondary to diabetes mellitus. 

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in September 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in September 2009 and April 2012.  In September 2009, the Board, in part, granted service connection for diabetes mellitus and remanded the current issue on appeal for additional development.  Thereafter, in April 2012 the Board again remanded the current appellate claim for additional development, to include clarification of a medical opinion from a VA examiner who had evaluated the Veteran for his tooth loss claim.  The record reflects that a supplemental opinion/addendum was obtained from this examiner in January 2013. However, for the reasons detailed below, the Board must find that it is not in accord with the remand directives and is inadequate for resolution of this case. 

In view of the foregoing, and though the Board regrets the additional delay, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board observes that dental disorders are, in general, treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. 

In this case, however, the Veteran seeks service connection for tooth loss contending that it is due to his service-connected diabetes mellitus or, in the alternative, to the insulin he takes for this disability.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

As detailed in the prior remand of April 2012, the Board remanded the current claim in September 2009 for a medical opinion as to whether the Veteran's tooth loss was related to his diabetes.  Thereafter, an April 2010 VA examiner provided a negative nexus opinion.  However, the examiner noted that the claims folder was not reviewed and only provided an opinion as to whether the Veteran's tooth loss was directly related to service.  There was no discussion of secondary service connection or aggravation.  Further, even though the claims folder was subsequently reviewed by the examiner in January 2011, his addendum opinion still did not adequately address the underlying theories of the Veteran's claim.  Moreover, it was evident from January 2011 addendum report that the examiner's review of the claims folder was focused primarily on the service dental records, and whether there was any injury or disease in service which might account for the Veteran's current tooth loss.  Although the claims folder included some private dental records for treatment in 2008 and 2009, the VA examiner stated that there was no information available concerning any post-service dental treatment and therefore, it was impossible to determine the course or extent of any dental disease that resulted in the Veteran's current loss of teeth.  The examiner opined that given the lack of any indication of injury or significant dental problems in service or until many years thereafter, the Veteran's current tooth loss was not likely related to service or to a service-connected disability. 

Inasmuch as the examiner did not review the private dental records or adequately address the specific, underlying questions central to the Veteran's claim, i.e., whether his tooth loss is caused and/or aggravated by his service-connected diabetes mellitus and/or insulin use related to the diabetes, the Board found that the VA opinion was of little probative value and remanded the case for clarification from the VA examiner.  Specifically, the examiner was to provide an opinion as to whether the Veteran's tooth loss is proximately due to, the result of, or aggravated by the service-connected diabetes mellitus, to include his insulin use for the diabetes.  Among other things, the Board also noted that the term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

As noted in the Introduction, in January 2013 the VA examiner provided a supplemental opinion/addendum in which he concluded that the Veteran's tooth loss was not caused by or a result of the service-connected diabetes mellitus, to include his insulin use for the diabetes.  In support of this opinion, the examiner noted that scientific evidence in the dental literature supports the finding that there is no increased risk for tooth loss in controlled diabetics compared to non-diabetic patients.  Tooth loss and dental disease were related to how well a patient practices good home care, including brushing and flossing of teeth, and the frequency of regular cleanings in a dental office.  With good home care and regular dental visits, there is no reason to assume that dental disease progression in this Veteran would be different than for any non-diabetic patient.  Therefore, there would be no basis for the claim that loss of teeth for this Veteran would be caused by diabetes or the insulin used to control diabetes.  The examiner stated his opinion would be that the Veteran's tooth loss is not related to any military service or any service-connected disability.

The Board notes that the January 2013 opinion indicates the examiner felt there was no relationship between the Veteran's tooth loss and his service-connected diabetes mellitus to include the use of insulin.  Nevertheless, the examiner did not specifically address the matter of secondary aggravation as directed by the Board's remand directives.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has long held that the Board is not permitted to substitute its own judgment for that of a competent medical care provider.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.).  This would include any inference the Board may make regarding the examiner's opinion as to the matter of secondary aggravation.

In view of the foregoing, the Board must conclude that the aforementioned January 2013 VA examiner's opinion is not adequate for resolution of this case as it does not specifically address the matter of secondary aggravation as required by Allen, supra, even though this question was specifically noted in the April 2012 remand.  The Court has held that, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Court has held that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, although the Board regrets the additional delay, it must once again remand this case for clarification on the issue of secondary aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have recently treated the Veteran for his tooth loss.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the examiner who conducted the April 2010 VA examination, and promulgated the January 2011 and January 2013 opinions, for review and clarification of the opinion(s) expressed.  Specifically, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's tooth loss has been aggravated by his service-connected diabetes mellitus and/or use of insulin.  By "aggravated" the Board means a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.).

If the original examiner is unavailable, then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


